—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 6, 1991, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
County Court properly denied defendant’s motion to suppress the statements he made to the police. The evidence supports the court’s conclusion that the police’s entrance into his residence was consensual and that defendant voluntarily went outside where his arrest occurred. The record also fails to support defendant’s contention that there was undue delay before his arraignment.
Weiss, P. J., Yesawich Jr., Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.